Citation Nr: 1125629	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-13 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound (SFW) of the right thigh with involvement of muscle group XIII and retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran had active military service from May 1943 to December 1945.  His awards and decorations included the Combat Infantry Badge and the Purple Heart Medal with one Oak Leaf Cluster.

Historically, a December 1946 rating decision granted service connection for a disability characterized as partial paralysis of the peroneal nerve, right leg, with gunshot wound (GSW) scar right thigh motor group XIII and assigned an initial 50 percent evaluation from December 23, 1945.  A subsequent November 1946 rating decision reduced the evaluation to 30 percent for a disability recharacterized as, "incomplete paralysis of the peroneal nerve, right leg, residuals of GSW with scars" effective from January 22, 1947.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that found clear and unmistakable error in the November 1946 rating decision.  The August 2006 rating decision on appeal continued the 30 percent rating for the neurological disorder (incomplete paralysis of the peroneal nerve, right leg) but also granted separate rating for the muscle injury with scar (rated at 10 percent effective from January 22, 1947).  The Veteran did not appeal the continued 30 percent rating for the peroneal nerve disability, but appealed the evaluation assigned for the muscle injury with scars.  

Jurisdiction over the case was subsequently returned to the Hartford RO in Newington, Connecticut.  The Veteran testified at a hearing before a Decision Review Officer (DRO) at the Hartford RO in September 2007.  A transcript of that hearing is associated with the claims files.

In July 2009 the Board issued a decision that in part denied a rating in excess of 10 percent for the SFW muscle injury.  The Veteran thereupon appealed the Board's decision as regards the SFW muscle injury to the United States Court of Appeals for Veterans Claims (Court).

In July 2010 the Court approved a joint motion of the parties to vacate that part of the Board's decision that denied an increased rating for the residuals of SFW of the right thigh with involvement of muscle group XIII and retained foreign bodies.  The case has been returned to the Board for action consistent with the joint motion

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The residuals of a SFW of the right thigh are manifested by a moderate injury of Muscle Group XIII.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a SFW of the right thigh with involvement of muscle group XIII and retained foreign bodies are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5313 (1947-2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts entitlement to increased evaluation for his service-connected residuals of SFW of the right thigh with involvement of muscle group XIII and retained foreign bodies.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board's decision in July 2009 discussed the development of the claim and found the duties to notify and assist had been satisfied.  The most recent Joint Motion for Partial Remand, as incorporated by the Court's Order, expressed no issues regarding duties to notice and assist.  The Board is confident that if any additional VCAA defects existed in its July 2009 decision, such defects would have been brought to the Court's attention in the interest of judicial economy.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and not prejudicial to the veteran.  Accordingly, the Board will address the merits of the claims
Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran's musculoskeletal injury associated with the shell fragment wound to the right thigh is rated under the criteria of 38 C.F.R. § 4.73, Diagnostic Code (DC) 5313 (injuries to muscle group XIII).  

The schedular criteria of Diagnostic Code 5313 are as follows.  A noncompensable rating (0 percent) is assigned for a slight disability.  A rating of 10 percent is assigned for a moderate disability.  A rating of 30 percent is assigned for a moderately severe disability.  A rating of 40 percent is assigned for a severe disability.

The rating criteria of Diagnostic Code 5313 as defined above have been in effect since 1945.  However, the definitions of "slight," "moderate," "moderately severe" and "severe" are found in 38 C.F.R. § 4.56, which was amended during the period under review.  Specifically, the new regulation became effective from July 3, 1997.

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits. Therefore, VA must apply the new provisions from their effective date.

Prior to July 3, 1997, the provisions of 38 C.F.R. § 4.56 were as follows.

Slight (insignificant) disability of muscles.  Type of injury:  Simple wound of muscle without debridement, infection or effects of laceration.  History and complaint:  Service department record of wound of slight severity or relatively brief treatment and return to duty.  Healing with good functional results.  No consistent complaint of cardinal symptoms of muscle injury or painful residuals.  Objective findings: Minimum scar; slight, if any, evidence of fascial defect or of atrophy or of impaired tonus.  No significant impairment of function and no retained metallic fragments.  38 C.F.R. § 4.56(a) (1996).

Moderate disability of muscles.  Type of injury:  Through-and-through or deep penetrating wounds of relatively short track by single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree.  Absence of explosive effect of high velocity missile and of residuals of debridement or of prolonged infection.  History and complaint:  Service department record or other sufficient evidence of hospitalization in service for treatment of wound.  Record in the file of consistent complaint on record from first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by injured muscles.  Objective findings:  Entrance and (if present) exit scars linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests.  (In such tests the rule that with strong efforts, antagonistic muscles relax is to be applied to insure validity of tests.)  38 C.F.R. § 4.56(b) (1996).

Moderately severe disability of muscles.  Type of injury:  Through-and-through or deep penetrating wound by high-velocity missile of small size or large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, intermuscular cicatrization.  History and complaint:  Service department record or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of wound of severe grade.  Record in the file of consistent complaint of cardinal symptoms of muscle wounds.  Evidence of unemployability because of inability to keep up with work requirements is to be considered, if present.  Objective findings:  Entrance and (if present) exit scars relatively large and so situated as to indicate track of missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with sound side) give positive evidence of marked or moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

Severe disability of muscles.  Type of injury:  Through-and-through or deep penetrating wound by high-velocity missile, or large or multiple low-velocity missiles, or explosive effect of high-velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  History and complaint:  As under "moderately severe" (paragraph (c) above) in aggravated form.  Objective findings:  Extensive ragged, depressed and adherent scars of skin so situated as to indicate wide damage to muscle groups in track of missile.  X-ray may show minute scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance.  Soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  In electrical tests, reaction of degeneration is not present but a diminished excitability to faradic current compared with the sound side may be present.  Visible or measured atrophy may or may not be present.  Adaptive contraction of opposing group of muscles, if present, indicates severity.  Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone without skin covering, in an area where bone is normally protected by muscle, indicates the severe type.  Atrophy of muscle groups not included in the track of the missile, particularly in the trapezius and serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of an entire muscle following simple piercing by a projectile (progressive sclerosing myositis) may be included in the severe group if there is sufficient evidence of severe disability.   38 C.F.R. § 4.56(d) (1996).

For application to the pre-1997 criteria above, the principle symptoms of a muscle disability were weakness, undue fatigue-pain and incoordination of movement.  38 C.F.R. § 4.50 (1996).

Effective from July 3, 1997 the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold or fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (1998-2010).  The other amended provisions of 38 C.F.R. § 4.56 are as follows.

Slight disability of muscles.  Type of injury:  Simple muscle wound without debridement or infection.  History and complaint:  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined above.  Objective findings:  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of muscle function or retained fragments in the muscle tissue.  38 C.F.R. § 4.56(d)(1) (1998-2010).    

Moderate disability of muscles.  Type of injury:  Through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement or prolonged infection.  History and complaint:  Service department record or other evidence of in-service treatment of the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms as defined above, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings:  Entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue.  Some loss of deep fasciae or muscle substance or impairment of muscle tonus and loss of power or lower threshold or fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (1998-2010).   

Moderately severe disability of muscles.  Type of injury:  Through-and-through or deep penetrating wound by a small, high-velocity missile or large low-velocity missile with debridement, prolonged infection or sloughing of soft parts and intermuscular scarring.  History and complaint:  Service department record or other evidence showing hospitalization for a prolonged period of treatment of the wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined above and, if present, evidence of inability to keep up with work requirements.  Objective findings:  Entrance and (if present) exit scars indicating track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fasciae, muscle substance or normal firm resistance of muscles compared to the sound side.  Tests of strength compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (1998-2008).     

Severe disability of muscles.  Type of injury:  Through-and-through or deep penetrating wound due to a high-velocity missile or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint:   Service department record or other evidence showing hospitalization for a prolonged period of treatment of the wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for "moderately severe" muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings:  Ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fasciae or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4) (1998-2010).  

If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the projectile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.   38 C.F.R. § 4.56(d)(4) (1998-2010).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain 
on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

STRs show the Veteran's right thigh wound was incurred in May 1944; the wound was debrided at an evacuation hospital and a foreign body removed.  A note in July 1944 characterized the wound as a severe penetrating wound to the lateral surface of the right thigh; the note states the wound was very clean.  A noted dated in September 1944 states the wound had been well-healed for two months; however, the Veteran continued to be hospitalized until discharged from service due to the paralysis caused by severing of the peroneal nerve. 

The Veteran had a VA special surgical examination in October 1946 during which the examiner noted a 1/2 inch atrophy of the muscles of the leg and 1/2 inch atrophy of the muscles of the thigh.    

The Veteran had a VA compensation examination in May 1947 in which the examiner noted moderate muscle atrophy and weakness of the thigh and leg muscles.  The right thigh at the wound site was 17 inches in circumference, while the sound side was 17-3/4 inches.  The right mid-leg was 13-1/4 inches, compared to 14-1/4 on the left.  There was a wide scar 10 inches long on the lateral side of the thigh extending down to 2 inches below the knee, the result of the shell wound and of surgical nerve repair.  All motions of the knee were normal.  The examiner diagnosed avulsion of muscle fibers at the lateral thigh muscles with moderate atrophy of the right thigh and leg muscles with resulting moderate weakness.

VA X-ray of the right leg in May 1947 showed multiple metallic fragments in the soft tissue of the calf posteriorly; the sizes of the fragments ranged from about 4 mm. x 4 mm. (largest) to about pinpoint size (smallest).  There were also multiple small fragments in the soft tissues of the thigh, although the sizes of those fragments are not recorded.

The Veteran had a VA special surgical examination in June 1950 during which he complained of aches and pains in the right leg when walking long distances or when standing up; these manifestations were increased by cold weather.  The lower limbs had normal contour and symmetry.  There was no atrophy of the right leg compared to the left.  There was a scar 10 inches by 3/4 inch on the posterior medial area of the mid-thigh extending to 2 inches below the knee.

The Veteran had a VA neuropsychiatric examination in June 1951 in which the examiner noted the right mid-leg was 1/2 inch smaller than the left, but the thighs were equal and showed no atrophy.  There was a 12-inch operative scar on the right thigh extending below the knee.  

The Veteran also had a VA special surgical examination in June 1951.  He reported aches and pains in the right thigh and upper leg when walking or standing for a considerable length of time, worse in cold weather.  Both thighs were equal in measurement, although the right calf measured 3/4 inch less than the left.  Motions of the knee joint were normal.  There was a 10-inch by 3/4 inch scar starting at mid-thigh and extending 2 inches below the knee

Records from Charlotte Hungerford Hospital show the Veteran was treated for recurrent cellulitis of the right lower leg in January 1988 and March 1993.  The Veteran stated that his cellulitis was related to his shrapnel injury.  However, the cellulitis was apparently in the calf rather than the thigh, and the treatment notes provide no indication of a relationship between the thigh wound and the cellulitis.  The Veteran had a VA examination of the skin (other than scars) in April 1994 that noted a history of cellulitis but no cellulitis at present.

The Veteran had a VA neurological examination in May 2002 during which he complained of increasing pain and discomfort over the posterolateral aspect of the right leg.  In terms of functional state, he reported he could drive and could walk 300 to 400 feet before tiring but could not engage in activities such as golf.  The general examination was within normal limits; proximal muscle strength in the leg was at least 4+/5.  There was a linear scar approximately 15cm.  on the posterior aspect of the right leg.  

The Veteran had a VA neurological examination in May 2006 during which he reported a quite good return to function of the right leg over the years.  The Veteran was able to walk up to a quarter mile before tiring and could drive independently without assistive devices.  The examiner noted the presence of a well-healed scar on the right thigh approximately 18 cm. in length.  

The Veteran had a VA examination in November 2006 during which he reported the function of his right leg was about the same as it had been in May, but that walking caused more pain in the right leg than it did previously, most notably in the foot and the lower thigh.  He described the pain as 1-2 out of 10 baseline and 5/10 during flare-ups; flare-ups could happen about once a day depending on his activity and would typically last from 20 to 30 minutes.  Flare-ups were associated with walking for more than 15 minutes and were alleviated by rest.  There was no apparent hamstring injury or muscle destruction compared to the left leg.  The Veteran denied muscle pain, but endorsed a dull ache in the foot and lower leg.  The Veteran denied decreased range of motion of the knee or ankle.  The Veteran reported he could no longer do yard work due to foot and leg discomfort and had to use a cart when playing golf.  Performing activities of daily living was not a problem, although he had to stop every 10 minutes when mowing the lawn.
Examination showed an entry wound superimposed by surgical scars; the Veteran denied any exit wound.  There was no apparent tissue loss, and the circumferences of both legs were similar.  Right leg strength was 3/5, compared to 4/5 in the left.  There was no evidence of muscle herniation.  The knee had full range of motion and sufficient strength and endurance for activities of daily living, although there was some limitation with repetitive motion due to fatigue and pain.  X-rays showed shell fragments in the soft tissues overlaying the femur and knee joint.  The examiner noted posteriolateral scars behind the right knee in a "V" shape having a total area of 5.1 sq. cm.  The examiner diagnosed no evidence of primary muscle damage to the right leg, but objective evidence of loss of function most likely secondary to peroneal nerve damage from shrapnel.

The Veteran testified at a hearing before a DRO at the RO in July 2007 that he has weakness in the muscles of his foot due to the nerve damage.  He complained of pain, weakness and swelling in the leg getting progressively worse over time.

The Veteran was scheduled to undergo another VA examination of the muscles in October 2008 but he refused the examination.

Failure to report for examination or submit evidence may be considered as abandonment of a claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  Also, when a claimant fails without good cause to report for an examination scheduled in conjunction a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  However, in deference to the Veteran the Board will adjudicate the claim based on the evidence of record.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

On review, the Board finds the Veteran's disability since 1947 has more closely approximated a moderate degree of muscle disability.  He suffered a penetrating wound in service with resultant nerve damage, but the actual muscle injury healed without infection; STRs do not show prolonged infection or sloughing of soft parts and intermuscular scarring, or hospitalization for a prolonged period of treatment of the wound.  Thus, the history of the wound is characteristic of "moderate" injury rather than "moderately severe" injury under the criteria in effect before and after July 1997.  

Also, the characteristics of the wound do not more nearly approximate a "moderately severe" injury under the criteria in effect before or after July 1997.  Objective findings do not indicate of loss of deep fasciae, muscle substance or normal firm resistance of muscles compared to the sound side, and tests of strength compared with the sound side demonstrate only a moderate level of impairment (an examiner in 1947 specifically characterized the weakness as "moderate" and an examiner in 2006 found right leg muscle strength of 3/5, compared to the left leg at 4/5).  

The joint motion of the parties asserts the Board's decision did not address why the loss of muscle mass documented in the October 1946 and May 1947 examinations, cited above, does not show entitlement to compensation for "moderately severe" injury.  Under the criteria in effect prior to 1997, one of the objective findings associated with "moderately severe" disability of the muscles is moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared to the sound side, and tests of strength and endurance of muscle groups involved (compared with the sound side) give positive evidence of marked or moderately severe loss.  38 C.F.R. § 4.56(b) (1996).  Similarly, under the criteria from 1997, an objective finding associated with "moderately severe" disability of the muscles is loss of muscle substance compared to the sound side.  38 C.F.R. § 4.56(d)(3) (2010).

In response, the Board acknowledges that the October 1946 VA examiner noted 1/2  inch atrophy of the right leg and thigh; the May 1947 VA examiner noted the right thigh to be 3/4 inch smaller in circumference than the left and the right mid-leg to be one inch smaller in circumference than the left.  However, under the rating criteria in effect prior to 1997, "moderately severe" disability was predicated on "moderate" loss of muscle substance or moderate loss of firm resistance," not just any loss of substance.  The term "moderate" in this context was not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this case, the loss of one inch or less of circumference of the thigh or mid-leg is a slight, rather than moderate, loss of substance given the totality of symptoms noted in the respective examination reports.

Under the provisions of 38 C.F.R. § 4.56(d)(3) in effect since 1997, any loss of muscle substance on the affected side when compared to the sound side is an objective finding characteristic of a "moderately severe" disability of the muscles.  However, there is no indication of loss of muscle substance in any examination report after 1996, and in fact the examiner in November 2006 noted there was no tissue loss.  The change in rating criteria is not retroactive and thus does not apply prior to 1997.

The joint motion also asserted the Board had not considered the effect of scars in the context of rating muscle disability under 38 C.F.R. § 4.56.  As noted above, under the rating criteria in effect prior to 1997, an objective indicator for moderately severe muscle injury is entrance and (if present) exit scars relatively large and so situated as to indicate track of missile through important muscle groups.  Problematic in this case is that the Veteran's scar is residual not just to the shell fragment wound but also residual to surgery; thus, the scar itself does not reliably represent the track of the projectile through muscle.  In any event, the rating criteria do not define "relatively large."  The Veteran's scar prior to 1997 was shown on multiple examinations to be 10 inch by 3/4 inch, which is a long but narrow scar that is not "relatively large" in the context of wounds produced by shell fragments, particularly considering the scar in question is a shell fragment wound scar with superimposed surgical scar. 

Under the provisions of 38 C.F.R. § 4.56(d)(3) in effect since 1997, an objective finding associated with "moderately severe" muscle injury is entrance and (if present) exit scars indicating track of the missile through one or more muscle groups.  Again, the post-surgical linear scar noted on examinations after 1997 does not represent the track of the projectile and cannot reliably serve, alone, as a basis for higher award for a muscle disability.  The VA examiner in November 2006 characterized the V-shaped scar as a "postsurgical" scar rather than as a shrapnel scar.

The Veteran's principle complaints in this case have been weakness and pain.  The Board has accordingly carefully considered the applicability of DeLuca. 

Functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, VA examination reports provide no indication of pain of the thigh muscles.  The most recent VA examination report substantiates weakness with repetitive motion, but not of such a degree as to more closely approximate the criteria for a 30 percent rating.

The Board also notes the Veteran is separately compensated at 30 percent for partial paralysis of the peroneal nerve, and the most recent VA examination report clearly attributes loss of function of the right leg to peroneal nerve damage rather than to muscle damage.  A muscle injury rating  will not be combined with a peripheral nerve rating of the same body part, unless the injuries affect entirely different functions; see 38 C.F.R. § 4.55(a).  In this case, the same functions are affected and section 455(a) applies, as do prohibitions against pyramiding.  See 38 C.F.R. § 4.14.  

As the Veteran's symptoms have not approximated the higher (30 percent) rating criteria at any time during the period under review, "staged ratings" are not for application.  Hart, 21 Vet. App. 505.

The Board has considered whether the claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2008).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the service-connected disability on appeal are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran in this case has not asserted, and the evidence of record does not show, that his service-connected muscle injury to the right thigh renders him unemployable.  For these reasons the Board finds the issue of entitlement to a TDIU is not a component of the claim presently on appeal before the Board.  

In sum, the Board has found the disability picture presented by the residuals of a SFW of the right thigh with involvement of muscle group XIII and retained foreign bodies more nearly approximates the criteria for the current 10 percent rating than the higher 30 percent rating.  Accordingly, the lower rating must be assigned and the claim for increased rating must be denied.  38 C.F.R. § 4.7.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 




ORDER

A rating in excess of 10 percent for residuals of a shell fragment wound of the right thigh, muscle group XIII, with retained foreign bodies, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


